          Case 2:19-mj-05102-DUTY Document 11 Filed 12/03/19 Page 1 of 5 Page ID #:83
     v
               ;a
         ~~



 1        NICOLA T. HANNA
          United States Attorney
 2        BRANDON D. FOX                                                 DISTRICT COURT
          Assistant United States Attorney
 3        Chief, Criminal Division
          JEREMIAH LEVINE (288377)
                                                                        ~f32019
 4        Assistant United States Attorney
          General Crimes Section                                             OF
 5             1200 United States Courthouse
               312 North Spring Street
 6             Los Angeles, California 90012
               Telephone:      (213) 894-8323
 7             Facsimile:      (213) 894-0141
               E-mail:    Jeremiah.Levine@usdoj.gov
 8
          Attorneys for Plaintiff
 9        UNITED STATES OF AMERICA

10                                     UNITED STATES DISTRICT COURT

11                              FOR THE CENTRAL DISTRICT OF CALIFORNIA '~~/~/~'~/~iIO

12        UNITED STATES OF AMERICA,                    No. 19-CR-~4^'5 3~~

13                        Plaintiff,                   GOVERNMENT'S NOTICE OF REQUEST FOR
                                                       DETENTION
14                             v.

15

16            F
              ' ~ S~QdD~f~eridant.
17

18                  Plaintiff, United States of America, by and through its counsel

F~~ of record, hereby requests detention of defendant and gives notice of

20       the following material factors:

21                  1.    Temporary 10-day Detention Requested (§ 3142(d)) on the

22                        following grounds:      -

23                  ❑    a.   present offense committed while defendant was on release

24                            pending (felony trial),

25                       b.   defendant is an alien not lawfully admitted for

26                            permanent residence; and

27                  ❑    c.   defendant may flee; or

28
     Case 2:19-mj-05102-DUTY Document 11 Filed 12/03/19 Page 2 of 5 Page ID #:84



 1        ~    d.    pose a danger to another or the community.

 2   ~    2.    Pretrial Detention Requested (~ 3142(e)) because no

 3              condition or combination of conditions will reasonably

 4              assure:

 5        ~     a.    the appearance of the defendant as required;

 6        ~     b.    safety of any other person and the community.

 7   ~    3.    Detention Requested Pending Supervised Release/Probation

 8              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

 9              ~ 3143(a)):

10        ❑     a.    defendant cannot establish by clear and convincing

11                    evidence that he/she will not pose a danger to any           I~

12                    other person or to the community;

13        ~     b.    defendant cannot establish by clear and convincing

14                    evidence that he/she will not flee.

15   ❑    4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

16              ~ 3142(e)):

17        ❑    a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

18                   (46 U.S.C. App. 1901 et seq.) offense with 10-year or

19                   greater maximum penalty (presumption of danger to

20                   community and flight risk);

21       ❑     b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

22                   2332b(g)(5)(B) with 10-year or greater maximum penalty

23                   (presumption of danger to community and flight risk);

24       ❑     c.    offense involving a minor victim under 18 U.S.C.

25                   ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

26                   2251A, 2252(a) (1)-(a) (3), 2252A(a)(1)-2252A(a) (4),

27

28

                                          2
         Case 2:19-mj-05102-DUTY Document 11 Filed 12/03/19 Page 3 of 5 Page ID #:85
     N     ~




 1                        2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                        to community and flight risk);

 3             ❑    d.    defendant currently charged with an offense described

 4                        in paragraph 5a - 5e below, AND defendant was

 5                        previously convicted of an offense described in

 6                        paragraph 5a - 5e below (whether Federal or

 7                        State/local), AND that previous offense was committed

 8                        while defendant was on release pending trial, AND the

 9                        current offense was committed within five years of

10                        conviction or release from prison on the above-

11                        described previous conviction (presumption of danger to

12                        community).

13       ~     5.   Government Is Entitled to Detention Hearing Under ~ 3142(f)

14                  If the Case Involves:

15             ❑    a.    a crime of violence (as defined in 18 U.S.C.

16                       ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                       in 18 U.S.C. § 2332b(g)(5)(B)) for which maximum

18                       sentence is 10 years' imprisonment or more;

19             ❑    b.   an offense for which maximum sentence is life

20                       imprisonment or death;

21             ❑    c.   Title 21 or MDLEA offense for which maximum sentence is

22                       10 years' imprisonment or more;

23             ❑    d.   any felony if defendant has two or more convictions for

24                       a crime set forth in a-c above or for an offense under

25                       state or local law that would qualify under a, b, or c

26                       if federal jurisdiction were present, or a combination

27                       or such offenses;

28

                                              3
     Case 2:19-mj-05102-DUTY Document 11 Filed 12/03/19 Page 4 of 5 Page ID #:86



 1        ~     e.   any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   § 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. ~ 2250;

 6        ~     f.   serious risk defendant will flee;

 7        ❑     g.   serious risk defendant will (obstruct or attempt to

 8                   obstruct justice) or (threaten, injure, or intimidate

 9                   prospective witness or juror, or attempt to do so).

10    ❑   6.    Government requests continuance of             days for detention

11              hearing under ~ 3142(f) and based upon the following

12              reason(s):

13

14

15

16

17   /~

18   //

19   //

20   //

21   ~/

22   ~~

23   //

24   //

25   //

26   //

27   //

28   //

                                          4
        Case 2:19-mj-05102-DUTY Document 11 Filed 12/03/19 Page 5 of 5 Page ID #:87



    1

    2    ❑   7.    Good cause for continuance in excess of three days exists in

    3              that:

    4

   5

    6

   7

   :1
   E

    r    Dated: J1~L,l~A~ 2019               Respectfully submitted,
 to               X213                       NICOLA T. HANNA
                                             United States Attorney
 11
                                             BRANDON D. FOX
12                                           Assistant United States Attorney
                                             Chief, Criminal Division
13

14
                                             JERLM~P,H LEVINE
15                                           Assirstant United States Attorney
16                                           Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

P~~

27

f► ::

                                             5
